On Motion for Rehearing.
Appellees have called to our attention that in their original petition-they had an alternative cause of action against the defendant H. R. Giles, seeking a declaratory judgment determining the status and rights of appellees as against. defendant EL R. Giles, in the event,they are made to pay the balance due upon the judgment of appellants. On the original hearing we overlooked this alternative cause of action, and therefore went too far, in our judgment.
The judgment .of this Court heretofore entered herein on February 5, 1947, will be set aside and it is now the order of this Court that the judgment of the trial court be reversed and the temporary injunction is dissolved and the trial court is ordered to dismiss appellees’ petition in so far as it seeks relief against appellants. All costs, including those in the lower court and on appeal, will be adjudged against the appel-lees, J. Roscoe and Mrs. B. W. Roscoe, and the sureties on their injunction bond, as is provided by Rule 448, Texas Rules of Civil Procedure.
Appellees’ motion for a rehearing will be granted in part, as above indicated, and in all other respects it is overruled.